
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1722
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Ms. Bordallo (for
			 herself, Mr. Brown of South Carolina,
			 Mr. Faleomavaega, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting international tiger conservation
		  efforts and the upcoming Global Tiger Summit in St. Petersburg,
		  Russia.
	
	
		Whereas wild tiger populations have dwindled from
			 approximately 100,000 at the beginning of the 20th century to as few as 3,200
			 in 2010, and only approximately 1,000 wild tigers are breeding females;
		Whereas tigers now occupy a mere 7 percent of the habitat
			 that tigers historically have occupied;
		Whereas poaching, illegal wildlife trade, habitat
			 conversion, depletion of prey base, conflict between humans and wildlife, and
			 other pressures continue to threaten the last wild tigers;
		Whereas the remaining tiger habitat in Asia supports some
			 of the richest biodiversity and some of the poorest human populations;
		Whereas the remaining tiger habitat benefits local human
			 populations by providing watersheds and buffers against natural disaster and
			 contributing to livelihoods;
		Whereas the remaining tiger habitat in Asia represents
			 some of the largest intact storehouses of terrestrial carbon on Earth,
			 containing an average of 31/2 times more carbon than areas
			 outside of tiger habitat;
		Whereas the tiger, an iconic species worldwide, can act as
			 both a catalyst and a symbol for the conservation of the last great forests of
			 Asia;
		Whereas 2010, the Year of the Tiger in the
			 Chinese calendar and beyond, presents a global opportunity to commit to halting
			 the decline in tigers and to ensuring the doubling of the numbers of tigers by
			 the next Year of the Tiger in 2022;
		Whereas the Government of Russia is hosting the Global
			 Tiger Summit in St. Petersburg, Russia, on November 22 through 24, 2010;
		Whereas at the Summit, all 13 countries with remaining
			 wild tiger populations are expected to commit to a Global Tiger Recovery
			 Program;
		Whereas the remaining tiger habitat is located in remote
			 transnational areas, providing an opportunity for transboundary cooperation
			 among countries with remaining wild tiger populations;
		Whereas countries with remaining wild tiger populations
			 need the support and cooperation of the global community to protect and restore
			 wild tiger populations;
		Whereas the United States has been a consistent leader in
			 supporting international tiger conservation; and
		Whereas strong United States support for remaining wild
			 tiger populations, the Tiger Summit, and the Global Tiger Recovery Program will
			 be central to the success of tiger conservation efforts: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 of the Tiger Summit, as such goals reinforce the interests of the United States
			 in recovering tigers in accordance with the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16
			 U.S.C. 5301 et seq.), and the Convention on International Trade in Endangered
			 Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087;
			 TIAS 8249);
			(2)supports the
			 efforts of United States Government agencies to prevent poaching of tigers and
			 to end trafficking in tigers and tiger parts, including through cooperation
			 with the governments of countries with remaining wild tiger populations in
			 training, capacity building, and law enforcement;
			(3)supports the
			 efforts of the United States Government to protect tigers in the wild and the
			 habitat of tigers through direct conservation assistance;
			(4)acknowledges the
			 important role that tiger habitats play in conserving biodiversity, securing
			 forest carbon, protecting critical watersheds, providing buffers against
			 natural disasters, and supporting livelihoods and human well-being in countries
			 with natural tiger populations;
			(5)applauds the work
			 of multilateral institutions, governmental, and nongovernmental conservation
			 and environmental organizations working to recover tiger populations in the
			 wild;
			(6)commends the
			 government of Russia for its leadership in hosting the Tiger Summit, which
			 brings global attention to this important issue and launches the immediate
			 implementation of National Tiger Recovery Priorities in each of the 13
			 countries with natural tiger populations;
			(7)reaffirms the
			 commitment of the United States Government to tiger conservation;
			(8)encourages the
			 highest level of United States engagement in the Tiger Summit and in the
			 outcomes of the Tiger Summit, including the provision of support to countries
			 with remaining wild tiger populations in implementing the National Tiger
			 Recovery Priorities and the Global Tiger Recovery Program; and
			(9)urges concerted
			 coordination among all relevant United States agencies to provide support to
			 countries with remaining wild tiger populations in a manner that enables United
			 States resources to provide maximum conservation benefits.
			
